NIGEL R. & LESLIE LEHANE STAMP, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Stamp v. Comm'rDocket No. 12616-13United States Tax Court2014 U.S. Tax Ct. LEXIS 59; January 31, 2014, Entered2014 U.S. Tax Ct. LEXIS 59">*59 WILLIAM J. WILKINS, Chief Counsel, Internal Revenue Service, PREDERIC J. MRNANDEZ, General Attorney, (Small Business/Self-Employed), Tax Court Bar No. FF0186, Milwaukee, WI.Michael B. Thornton, Chief Judge.Michael B. ThorntonDECISIONPursuant to the agreement of the parties in this case, it isORDERED and DECIDED: That there is a deficiency in income tax due from the petitioners for the taxable year 2010 in the amount of $853.00./s/ Michael B. ThorntonChief JudgeEntered: JAN 31 2014It is hereby stipulated that the Court may enter the foregoing decision in.this case.It is further stipulated that interest will be assessed as provided by law on the deficiency due from petitioners.It is further stipulated that, effective upon the entry of this decision by the Court, petitioners waive the restrictions contained in I.R.C. §6213(a) prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court becomes final.